Citation Nr: 0844537	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-39 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 8, 2003, 
for the grant of service connection for iatrogenic 
malocclusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to July 
1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for the veteran's jaw disability and assigned an effective 
date of April 8, 2003, for the award of benefits. 

The veteran and his wife appeared and gave testimony before 
the Board in August 2007.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran submitted his initial application for service 
connection for a jaw disability within one year of discharge 
from service.

3.  The veteran expressed disagreement with a February 11, 
1987, rating decision denying service connection for a jaw 
disability in a timely fashion.  The appeal initiated from 
that decision has remained open and pending.  


CONCLUSION OF LAW

Criteria for assignment of an effective date of August 1, 
1986, for the grant of service connection for iatrogenic 
malocclusion have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice is harmless at this time and 
can be corrected by the RO following the Board's decision. 

The veteran asserts that an effective date in 1986 should be 
assigned for the grant of service connection for a jaw 
disability because he submitted his claim for such benefits 
within one year of discharge from service.  He credibly 
testified before the Board that he expressed disagreement 
with the initial denial of benefits, but was never provided 
any additional information on his appellate rights.  The 
veteran stated that he believes he followed all instructions 
provided regarding how to process his claim for VA 
compensation benefits.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

The veteran was discharged from service on July 30, 1986.  In 
September 1986, he submitted an application for VA 
compensation benefits for, among other things, a jaw/dental 
disability.  In a February 1987 rating decision, the RO 
denied service connection for status-post elective jaw 
reconstructive surgery.  The veteran was notified of the 
denial in a March 11, 1987, letter from the RO and promptly 
submitted a notice of disagreement that was received on March 
23, 1987.

On April 28, 1987, the RO sent a letter to the veteran 
requesting that he state with specificity the part of its 
decision with which he disagreed.  There is no evidence of 
the veteran having responded to this letter.  Although the RO 
obviously noted that the veteran disagreed with its decision, 
it did not provide the veteran with a statement of the case 
as required under 38 C.F.R. § 20.200 when a notice of 
disagreement is received.  The letter asking for 
clarification concerning the notice of disagreement did not 
state that no further action would be taken with respect to 
the appeal if a response was not provided.  Indeed, no time 
period was specified for response, and nothing was indicated 
as to what the consequences would be if no response was 
provided, such as discontinuation of the appeal.  Finally, 
there is no indication of record that any follow-up attempt 
was made by the RO after the April 28 letter was sent.  
Instead, it simply appears that the RO closed out the appeal.  

On April 8, 2003, the veteran submitted a claim related to 
his service-connected back disability and noted that he had a 
claim related to his jaw disability that had not been 
considered in many years.  The RO accepted this 
correspondence as a claim of entitlement to service 
connection for a jaw disability, and thereafter granted the 
claim.  In effectuating the grant of benefits, April 8, 2003, 
was assigned as the effective date of the grant of benefits 
as that date was considered the date of VA's receipt of the 
claim.

VA has a duty to fully and sympathetically develop a 
veteran's claim to its optimum, which includes determining 
all potential claims raised by the evidence, applying all 
relevant laws and regulations.  See Moody v. Principi,  360 
F.3d 1306, 1310 (Fed. Cir. 2004).  Additionally, it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

In reviewing the evidence as outlined above, the Board finds 
that the veteran submitted his claim of entitlement to 
service connection for a jaw/dental disability within one 
year of his discharge from service and that he expressed 
disagreement with the RO's February 1987 rating decision in a 
timely fashion.  Because the RO did not provide the veteran 
with a statement of the case after it acknowledged that he 
disagreed with its February 1987 rating decision, the claim 
remained open until re-adjudicated in December 2005.  The 
veteran's lack of response to a 1987 request to clarify his 
disagreement does not negate the fact that he expressed 
disagreement in a timely manner.  Further, the RO did not 
notify the veteran that any consequences would follow from 
not responding to the clarification request, and no follow-up 
efforts were ever made to obtain a response or to indicate 
that the appeal would be discontinued if a clarifying 
response was not provided.  Consequently, given that the 
original appeal remains pending, the Board finds that the 
effective date for the grant of benefits should be the day 
following the veteran's discharge from service, August 1, 
1986.  Therefore, when resolving all reasonable doubt in 
favor of the veteran, the Board grants an effective date of 
August 1, 1986, for the grant of service connection for a jaw 
disability.


ORDER

An effective date of August 1, 1986, for the grant of service 
connection for a jaw disability is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


